Title: To Thomas Jefferson from Tench Coxe, [17 December 1791]
From: Coxe, Tench
To: Jefferson, Thomas



Saturday [17 Dec. 1791]

Mr. Coxe has the honor to inform Mr. Jefferson, that the silver crown of six livres Tournois is worth in the French W. Indies nine livres of the Colonies and that the livre Tournois according to the par of french coins is deemed conformable with that fact—that is 30s. of the Colonies are worth 20s. of France.
Mr. C. will read the letter with care and have the honor to return it in person to Morrow.
